Title: From George Washington to Benjamin Lincoln, 11 February 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon. Feb. 11th 1788.

As you must be convinced that whatever effects your happiness or welfare cannot be indifferent to me, I need not tell you that I was most sensibly affected by your letter of the 20th of January. Yes, my dear Sir, I sincerely condole with you the loss of a worthy, amiable & valuable Son! Altho’ I had not the happiness of a personal acquaintance with him, yet the character which he sustained, and his near connection with you, are, to me, sufficient reasons to lament his death.
It is unnecessary for me to offer any consolation on the present occasion; for to a mind like yours, it can only be drawn from that source which never fails to give a bountiful supply to those who reflect justly. Time alone, can blunt the keen edge of afflictions. Philosophy & Religion holds out to us such hopes as will, upon proper reflection, enable us to bear with fortitude the most calamitous incidents of life, and these are all that can be expected from the feelings of humanity; & all which they will yield.
I thank you, my dear Sir, for the information you forwarded me of the proceedings of your Convention. It is unhappy that a matter of such high importance cannot be discussed with that candour & moderation which would through light on the subject, and place its merits in a proper point of view: but in an Assembly so large as your Convention must be, & composed of such various & opposite characters, it is almost impossible but that some things will occur which would rouse the passions of the most moderate man on earth. It is, however, to be hoped that your final decision will be agreeable to the wishes of good men, and favorable to the Constitution.
Mrs Washington thanks you for your kind remembrance of

her & joins me in the sincerest condolence for your loss. With sentiments of the highest estm & regard—I am—My dear Sir Yr Most Affecte & Obedt Ser⟨vt⟩

Go: Washington

